Citation Nr: 9919669	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  96-04 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to payment of or reimbursement by the Department 
of Veterans Affairs (VA) for the cost of medical services 
rendered during private hospitalization at Huerfano County 
Medical Center, in Walsenburg, Colorado, from July 9, 1991 
through July 17, 1991, to include the question of whether all 
or a portion of such treatment was authorized by VA.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1946 to 
February 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1991 decision made by the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Denver, 
Colorado, which denied the veteran's claim for payment of 
medical expenses incurred in July 1991 at Huerfano County 
Medical Center (Huerfano), in Walsenburg, Colorado.


FINDINGS OF FACT

1.  The veteran received private medical treatment at 
Huerfano from July 9, 1991 through July 17, 1991 due to 
symptoms of shortness of breath and chest pressure.

2.  At the time that the veteran received the private medical 
treatment at Huerfano in July 1991, service connection was in 
effect for only one disability, residuals of a fracture of 
the left lower extremity.  

3.  VA did not authorize payment or reimbursement of the 
costs of medical services rendered at Huerfano in July 1991.

4.  At the time of the veteran's hospitalization and 
treatment at Huerfano in July 1991, service-connection was 
not in effect for the disability treated, the veteran was not 
rated permanently and totally disabled due to service- 
connected disability, nor was he participating in a course of 
vocational rehabilitation under the auspices of VA.

CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at Huerfano in July 1991, have not 
been met, nor was payment of expenses incurred during any 
portion of that treatment authorized by VA.  38 
U.S.C.A. §§ 1703, 1710, 1728, 5107 (West 1991 & Supp. 1999);  
38 C.F.R. §§ 17.52, 17.54, 17.120 (1998); VA OPGCCONCL 1-95.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In October 1992, a claim of entitlement to payment of or 
reimbursement by VA for the cost of medical services rendered 
during private hospitalization at Huerfano from July 9, 1991 
through July 17, 1991, was filed.  The record reflects that 
at the time of the treatment in question service connection 
was in effect for residuals of a fracture of the left lower 
extremity, for which a 20 percent evaluation was assigned, 
and the veteran was in receipt of non-service connected 
pension benefits due to conditions which include 
arteriosclerotic heart disease.

The evidence in this case shows that the veteran experienced 
symptoms of shortness of breath, chest pressure, pain, 
generalized malaise and numbness for which he was initially 
admitted to the emergency room at Huerfano on July 9, 1991.  
The emergency room record dated on July 9, 1991 revealed that 
a doctor at Huerfano had contacted a VA cardiologist to 
discuss the veteran's condition and was advised to 
hospitalize the veteran for observation.  

The hospitalization summary indicated that all of the 
veteran's symptoms appeared to resolve in the emergency room 
after two sublingual nitroglycerin (NTG) and sublingual 
Xanax, but that since the veteran was considered to have 
unstable angina he was admitted for further evaluation and 
treatment.  

Provisional diagnoses of unstable angina, rule out 
subendocardial infarction were made.  It was noted that the 
veteran's admission was for cardiac observation and to rule 
out acute infarction with his unstable angina symptomatology.  

Daily treatment records showed that on the evening of the 
veteran's hospital admission, July 9, 1991, a cardiologist 
from the VA Medical Center (VAMC) in Denver, Colorado was 
contacted.  The VA cardiologist recommended that the veteran 
be hospitalized and transferred to the Denver VAMC as soon as 
possible for further evaluation of unstable angina.  The 
records also showed that the veteran's condition was again 
discussed with a VA cardiologist on July 10, 1991.  A July 
11, 1991 entry indicated that the Denver VAMC had been 
contacted and that it was planned that the veteran be 
transferred there the next morning.  An entry dated on July 
13, 1991 indicated that the veteran was still unable to be 
transferred to the VAMC in Denver, Colorado because the 
cardiology staff was not on through the weekend.  

The hospitalization discharge report reflected that over 
several days following the veteran's admission, his condition 
was relatively stable without evidence of the return of 
unstable angina or evidence of acute myocardial infarction.   
The report showed that on July 13, 1991 there was a question 
of some symptomatic bradycardia.  Thereafter, it was reported 
that the veteran continued to do well and that he was 
transferred to the VAMC in Denver, Colorado on July 17, 1991 
when it became convenient for them to accept the veteran for 
further evaluation and treatment.  The veteran's condition 
upon discharge was stable.

It was recommended that the claim be denied in November 1991 
when it was determined that unauthorized medical expenses 
were incurred for a non-service connected disability.  At 
that time it was noted that it was 5 miles from the veteran's 
address to the private medical center at which he received 
treatment and 50 miles from his address to the nearest VAMC.  

In December 1991, the Chief of the Medical Administration 
Service (MAS) disapproved the claim.  The veteran was 
notified of the decision and the applicable regulations in 
correspondence dated in December 1991.  

In May 1995 the claim was denied and the veteran was 
furnished a Statement of the Case (SOC).  The veteran filed a 
substantive appeal in May 1995.

The veteran presented testimony at a hearing held at the RO 
in July 1995.  His representative stated that although the 
veteran was hospitalized from July 9, 1991 to July 17, 1991, 
the claim for payment actually only extended from July 11, 
1991 to July 17, 1991, based on the contention that VA had 
authorized continued private medical treatment during that 
time.  The veteran testified that during his hospitalization 
at the Huerfano he might have told the doctor that he was a 
veteran.  

The veteran also stated that the VAMC in Denver, Colorado was 
contacted and they advised personnel from Huerfano that the 
veteran should be kept there until an ambulance could be 
dispatched to take him to the VAMC in Denver, Colorado.  The 
veteran testified that he was ready to go home on July 11, 
1991, but that the doctors at Huerfano said that they 
couldn't release him because the VAMC wanted to run tests.  
The veteran's spouse testified that the ambulance did not 
arrive to get the veteran until five days thereafter.  The 
veteran testified that he was then kept at the VAMC for one 
night for observation and was then cleared to go home.  

The claim was reconsidered in August 1995 and December 1995 
and was denied at both times due to the fact that the 
condition treated during the 1991 hospitalization was not 
service connected.  

In a Supplemental Statement of the Case (SSOC) issued in 
January 1996, a RO hearing officer denied the claim.

The case initially came before the Board in March 1997 at 
which time it was remanded for additional evidentiary 
development.

The RO received evidence which included a report from the 
private ambulance service which picked up the veteran from 
Huerfano to take him to the VAMC in Denver, Colorado on July 
17, 1991.  

In February 1998, a SSOC was issued in which the veteran's 
claim was denied.  Therein the MAS provided specific 
information which was requested in the Board's 1997 remand.  
The SSOC indicated that the capacity rate for the VAMC in 
Denver, Colorado was 85 percent during 1991 and that it was 
159 miles from Huerfano to the VAMC in Denver, Colorado.  The 
RO also provided the provisions of 38 C.F.R. § 17.54 
governing the necessity for prior authorization for treatment 
at a private facility at VA expense.  The claim was denied 
based on a finding that the veteran was not treated for a 
service connected disability or for a disability which was 
adjunct to a service connected disability.

Criteria & Analysis

The veteran contends that VA should pay for the cost of 
private medical care provided at Huerfano County Medical 
Center, in Walsenburg, Colorado, from July 9, 1991 through 
July 17, 1991, or in the alternative for the portion of 
treatment extending from July 11, 1991 to July 17, 1991.  

The regulations governing payment for private hospitalization 
require that two avenues be explored: first, whether the 
services for which payment is sought were authorized by VA, 
and secondly, whether the veteran is eligible for payment or 
reimbursement for services not previously authorized.  See 
Hennessey v. Brown, 7 Vet. App. 143 (1994).  In this case, 
the claim was originally denied upon the basis that the 
private medical care in question was not authorized; and that 
payment of or reimbursement for unauthorized medical 
treatment received by the veteran was not warranted.  The 
veteran and his representative have also raised the other 
theory of entitlement as provided in Hennessey, as they in 
effect maintain that the actions of the VA constituted prior 
authorization of the private medical treatment at issue.  




In light of the contentions presented by the veteran the 
Board must address both the issues of whether the private 
medical services for which payment is sought were authorized 
by VA, and secondly, whether if not, the veteran is eligible 
for payment or reimbursement for services not previously 
authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).

The Board notes that while certain of the laws and 
regulations applicable in the present case, and as herein 
have been amended and/or renumbered during the pendency of 
the present appeal, a careful review of these changes reveals 
no substantive difference in the application of the recently 
superseded and now adopted laws and regulations as applicable 
in the present case.  Accordingly, there is no version of 
either law or regulation which is more favorable to the 
veteran in accordance with the Court's decision in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Whether authorization from VA was 
received for the July 1991 medical 
treatment at Huerfano

The veteran in this case contends that the VA was notified of 
his July 1991 emergent admission to a private facility in a 
timely manner pursuant to the provisions of 38 C.F.R. § 17.54 
(1998).  He also maintains that the staff at Huerfano 
indicated that he was stabilized as of July 11, 1991, but 
that VA did not arrive by ambulance to transfer him to a VA 
facility until July 17, 1991.  

The veteran maintains that VA was obligated to ensure that he 
was transferred to a VA facility when his condition was 
medically determined to have stabilized and that the failure 
of VA to transfer him to a VA facility at that time or at any 
time prior to July 11, 1991, constituted authorization for 
payment of the cost of medical services incurred at Huerfano 
during the period extending from July 11, 1991 to July 17, 
1991.

The admission of a veteran to a non-VA hospital at VA expense 
must be authorized in advance.  The focus of the Board's 
review is the question of whether VA gave prior authorization 
for the hospital care the veteran received.  This is a 
factual, not a medical, determination.  See Similes v. Brown, 
5 Vet. App. 555 (1994).  In the case of an emergency that 
existed at the time of admission, an authorization may be 
deemed a prior authorization if an application is made to the 
VA within 72 hours after the hour of admission.  38 C.F.R. § 
17.54 (1998). 

When VA facilities are not capable of furnishing the care or 
services required, the VA Secretary, as authorized in Section 
1710 of this title, may contract with nondepartment 
facilities in order to furnish any of the following: (1) 
Hospital care to a veteran for the treatment of (a) a 
service-connected disability, (b) a disability for which the 
veteran was discharged or released from active military 
service, or (c) a disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability.  (2) Medical services for the treatment of any 
disability of (a) a veteran with a service-connected 
disability evaluated as at least 50 percent disabling, (b) a 
veteran who has been furnished hospital care, nursing home 
care, domiciliary care, or medical services, and requires 
medical services to complete treatment incident to such care 
or services or (c) a veteran who is in receipt of increased 
pension or additional compensation or allowances based on the 
need of regular aid and attendance or by reason of being 
permanently housebound if the Secretary has determined, based 
on a VA examination, that the medical condition of such 
veteran precludes appropriate treatment at VA facilities.  
(3) Hospital care for the treatment of medical emergencies 
which pose a serious threat to the life or health of a 
veteran presently receiving medical services in a VA facility 
or nursing home.  38 U.S.C.A. § 1703; 38 C.F.R. § 17.52.

The Secretary shall furnish hospital care which the Secretary 
determines to be needed (1) to any veteran for a service-
connected disability; and (2) to any veteran who has a 
service-connected disability rated at 50 percent or more. 





The Secretary shall furnish hospital care which the Secretary 
determines to be needed to any veteran (1) who has a 
compensable service-connected disability rated less than 50 
percent, (2) whose discharge or release from active military 
service was for a compensable disability that was incurred or 
aggravated in line of duty, (3) who is in receipt of 
disability compensation, (4) who is a former prisoner of war, 
(5) who is a veteran of the Mexican Border Period or of World 
War I, (6) who was exposed to a toxic substance, radiation or 
environmental hazard, or (7) who is unable to defray the 
expenses of necessary care as determined under section 
1722(a) of this title.  38 U.S.C.A. § 1710(a).  The admission 
of a veteran to a non-VA hospital at the expense of VA, 
however, must be authorized in advance.  38 C.F.R. § 17.54.

VA may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances.  38 U.S.C. § 1703(a)(1)-(8); 38 C.F.R. 
§ 17.50d (1995) (recodified at 38 C.F.R. § 17.54 (1998)).  
However, VA's authority to enter into such contracts or 
individual authorizations are limited by statute to specified 
types of care or categories of veterans.  38 U.S.C.A. § 
1703(a); 38 C.F.R. § 17.50b (1995) (recodified at 38 C.F.R. § 
17.52 (1998)).  Individual authorization for medical services 
is available for treatment of service-connected disability, 
disability for which a veteran was discharged or released 
from active service, disability of a veteran who has total 
and permanent service-connected disability, or for certain 
disabilities of a veteran participating in a VA 
rehabilitation program.  38 C.F.R. § 17.52(a).

General Authorization

38 U.S.C.A. § 1710(a) provides, in pertinent part, that the 
Secretary shall furnish hospital care which the Secretary 
determines is needed to a veteran for a non-service-connected 
disability, if such veteran is unable to defray the expenses 
of necessary care as determined under §38 U.S.C.A. 1722(a).  

Pursuant to 38 U.S.C.A. § 1703(a) (West 1991) and 38 C.F.R. § 
17.52 (1996), the VA may contract for non-VA hospital care 
where VA facilities are not capable of furnishing appropriate 
care to veterans eligible for VA care under 38 U.S.C.A. 
§ 1710.  However, the VA's discretionary authority to 
contract for such non-VA hospital care is limited to 
specified categories, principally involving treatment for 
veterans with a service-connected disability, or for a 
disability for which a veteran was discharged from service or 
for a disability of a veteran participating in a VA 
vocational rehabilitation program.  38 U.S.C.A. § 1703(a); 38 
C.F.R. § 17.52 (1996).  The veteran did not fall into these 
categories.  In addition, there is no evidence, and the 
veteran does not contend, that VA had contracted with 
Huerfano to provide medical services to veterans under 38 
U.S.C.A. §§ 1703 and 1710.

VAOPGCCONCL 1-95 (O.G.C. Concl. 1-95), at 7, contains the 
following observation: veterans have "mandatory eligibility" 
for VA hospital care under 38 U.S.C.A. § 1710(a)(1), but that 
does not mean they have a legal "entitlement" to such care.  
If Congress fails to appropriate sufficient funds to furnish 
care to all veterans with mandatory eligibility who seek it, 
those who fail to obtain care have no legal remedy to compel 
the Government to provide it.

Under current law, 38 U.S.C.A. § 1710(a)(1), it is mandatory 
that the Secretary provide hospital care to this veteran at 
VA facilities or other facilities with which the Secretary 
contracts.  However, under 38 U.S.C.A. § 1703, the 
Secretary's authority did not extend to the provision of 
private hospital care, such as that received by the veteran 
at Huerfano.  While this veteran is entitled to receive VA 
hospital care, he is not generally entitled to receive care 
at Huerfano which is paid for by VA.

Of significant import is the Court's holding in Hayes v. 
Brown, 6 Vet. App. 66 (1993).  In that case, the appellant, 
the brother of a deceased veteran, initiated a claim for 
reimbursement from VA for the costs incurred while the 
veteran was in a county hospital.  The Court, after noting 
that VA may authorize treatment at non-VA facilities under 
specified circumstances, concluded that the veteran did not 
meet any of the conditions in 38 U.S.C.A. § 1703(a).


In short, VA may contract for non-VA hospital care of 
eligible veterans where VA facilities are not capable of 
furnishing appropriate care.  However, VA's discretionary 
authority to contract for such non-VA hospital care under 38 
U.S.C.A. § 1703 is limited to specified categories, 
principally involving treatment for veterans with a service-
connected disability, or for a disability for which a veteran 
was discharged from service or for a disability of a veteran 
participating in a VA vocational rehabilitation program.  38 
U.S.C.A. § 1703(a); 38 C.F.R. § 17.52 (1996).  The veteran 
did not meet any of these criteria, and there is thus no 
broad legal basis for VA payment of the expenses associated 
with the non-VA hospital care in question.  

Specific Authorization

In connection with its statutory obligation to provide 
medical services to veterans, VA may contract for private 
hospital care in certain limited circumstances, including 
cases where a medical emergency exists.  However, 
authorization by VA for such care must be obtained in 
advance.  See 38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.54 
(1998) [formerly §§ 17.50(b) and 17.50(d)]. 

Specifically, 38 C.F.R. § 17.54 provides that the admission 
of a veteran to a non-Department of Veterans Affairs hospital 
at Department of Veterans Affairs expense must be authorized 
in advance. or by others in his or her behalf is dispatched 
to the Department of Veterans Affairs (1) for veterans in the 
48 contiguous States and Puerto Rico, within 72 hours after 
the hour of admission, including in the computation of time 
Saturday, Sunday and holidays, or (2) for veterans in a 
noncontiguous State, territory or possession of the United 
States (not including Puerto Rico) if facilities for dispatch 
of application as described in this section are not available 
within the 72-hour period, provided the application was filed 
within 72 hours after facilities became available.  38 C.F.R. 
§ 17.54(a).

	When an application for admission by a veteran in one of the 
48 contiguous States in the United States or in Puerto Rico 
has been made more than 72 hours after admission, or more 
than 72 hours after facilities are available in a 
noncontiguous State, territory of possession of the United 
States, authorization for continued care at Department of 
Veterans Affairs expense shall be effective as of the 
postmark or dispatch date of the application, or the date of 
any telephone call constituting an informal application.  
38 C.F.R. § 17.54(b).

In this case, the record reflects that VA was consulted 
regarding the veteran's condition on July 9, 10, and 11, 
1991.  In addition, the evidence reflects the veteran's 
treatment was emergent and that the VAMC was contacted within 
72 hours of the veteran's admission to the private facility.  
It has been asserted by the veteran that the staff at 
Huerfano indicated that he was stabilized as of July 11, 
1991, but that VA did not arrive by ambulance to transfer him 
to a VA facility until July 17, 1991.  He maintains that VA 
was obligated to ensure that he was transferred to a VA 
facility when his condition was medically determined to have 
stabilized and that the failure of VA to transfer him to a VA 
facility on July 11, 1991 constituted authorization for 
payment of the cost of medical services incurred at Huerfano 
during the period extending from July 11, 1991 to July 17, 
1991.

In Smith (Thomas) v. Derwinski, 2 Vet. App. 378 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
assumed that the appellant, Smith, was receiving medical care 
at a VA facility in accordance with 38 U.S.C.A. 
§ 1710(a)(1)(I), since he had no service-connected 
disabilities.  The Court noted, however, that emergency 
medical care received from a non-VA hospital requires 
authorization pursuant to 38 C.F.R. § 17.50d (1991) 
[currently codified as 38 C.F.R. § 17.54 (1996)].  Smith had 
argued that his non-VA care was authorized because his VA 
treating physician had informed him that arrangements were 
made for him to be treated at non-VA medical facility.  The 
Court, in rejecting Smith's contention, observed that the 
advice of a doctor to go to a non-VA hospital is not the 
specific type of authorization of payment contemplated in the 
VA regulation.

The circumstances in this case are similar to those in the 
Smith case.  Like Smith, the veteran was not treated at 
Huerfano for a service-connected disability.  Like Smith, VA 
was consulted upon the veteran's admission for private 
treatment at Huerfano and it was recommended that he remain 
there until he could be transferred to a VAMC; however, 
unlike Smith, it has not been contended that VA specifically 
agreed to pay the medical bills incurred at Huerfano prior to 
the transfer to a VAMC.  Similar to the Smith case, specific 
formalities which must be complied under 38 C.F.R. § 17.54, 
were not complied with, accordingly proper authorization from 
VA was not obtained.  While VA was consulted as to the 
veteran's condition within 72 hours of his admission at 
Huerfano, no actual authorization for that treatment was 
requested or received. 

Moreover, O.G.C. Concl. Op. 1-95, at 8-9, in response to the 
question "Who has the authority to approve or authorize a 
request for private hospitalization at VA expense under 
38 U.S.C.A. § 1703(a), and what type of action(s) is 
necessary to constitute prior authorization under 38 C.F.R. § 
17.54?", stated:

Section 1703 of Title 38, United States Code, 
expressly authorizes the Secretary to contract for 
non-VA hospital care, and the Secretary has 
delegated that authority to the Under Secretary for 
Health in 38 C.F.R. § 2.6(a).  The Under Secretary 
for Health has in turn delegated the authority to 
VA medical center and VA clinic Directors.  VHA 
manual M-1, Part I, Chapter 21, paragraph 21.08 
(January 12, 1995).

Although VAOPGCCONCL 1-95 is not binding on the Board, see 38 
U.S.C.A. § 7104(c), its reasoning, quoted above, is 
persuasive and clearly applies in this matter.  In this case, 
there is no evidence that the veteran obtained proper 
authorization from a VA employee with appropriate authority, 
namely the VAMC director or a VA clinic director.  

The Board concludes that even if "authorization" for the 
treatment at Huerfano was received from a VAMC staff 
physician, that VA staff member was without authority to 
authorize payment for emergency medical treatment at 
Huerfano.  

Moreover, as previously indicated, on the basis of the 
evidence of record, there is no suggestion that a decision to 
authorize the veteran's emergent medical care at Huerfano was 
requested or received.

Conclusion

In this case, even were the Board to determine that treatment 
at a VAMC was not feasibly available, the veteran did not 
meet the statutory or regulatory requirements for eligibility 
for non-VA hospital care under 38 U.S.C.A. § 1703.  In 
addition, prior authorization for payment of expenses of 
hospitalization in a non VA-facility was not obtained.  
Moreover, the recommendation of a doctor at the VAMC to keep 
the veteran until he could be transferred to the VAMC did not 
constitute prior authorization for private hospitalization 
under 38 C.F.R. § 17.54, and further the VA doctor did not 
possess the legal authority to give prior authorization for 
the private medical expense.  Appropriate procedural 
requirements for authorization were not followed.  
Accordingly, any payment or reimbursement of private medical 
expenses based on a theory of authorization must be denied.

The Board is, of course, aware that this situation seems to 
be somewhat harsh for this veteran.  There is no doubt that 
the veteran believes in good faith that he had obtained 
proper authorization from a VA physician for emergent medical 
treatment at the private facility or that payment of the 
unauthorized medical treatment should be shouldered by VA.  
However, a reading of the law, regulations and Court 
decisions leads to the conclusion that he is not entitled to 
reimbursement for the medical expenses incident to such 
treatment.  The Board is bound by the law in such matters and 
cannot grant benefits on the basis of equity alone.

As it is clear from the discussion above that the treatment 
in question provided by Huerfano was not authorized, the 
veteran could only prevail in this case if all three criteria 
listed at 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (1998) were 
met. 



Entitlement to payment of or 
reimbursement by VA of unauthorized 
medical treatment received at Huerfano in 
July 1991

There are statutory and regulatory criteria that permit VA to 
assume financial responsibility for unauthorized medical 
expenses incurred by veterans at private facilities under 
certain circumstances.  Under 38 U.S.C. § 1728(a), a veteran 
who is entitled to hospital care or medical services may be 
reimbursed for the reasonable value of such services provided 
by a non-VA facility, or the non-VA facility may be directly 
paid by VA, if three conditions are met.  The care or 
services must be (1) rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, (2) for an adjudicated service-connected disability, 
or for a nonservice-connected disability associated with or 
aggravating an adjudicated service-connected disability, or 
for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability, or for any illness, injury or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Ch. 31; and (3) must 
be rendered under circumstances where VA or other Federal 
facilities were not feasibly available.  38 U.S.C. § 
1728(a)(1)-(3); 38 C.F.R. § 17.120 (1998) (formerly codified 
at 38 C.F.R. § 17.80 (1998)).

The Board notes in particular that each of these three 
criteria must be met in order to establish entitlement to 
reimbursement or payment of medical expenses under 
38 U.S.C.A. § 1728.  Zimick v. West, 11 Vet. App. 45, 49 
(1998).  It is undisputed in this case that the care rendered 
to the veteran on July 1991 was in fact, emergency care.  It 
is also undisputed that the veteran had been awarded non-
service connected pension benefits due to conditions which 
included arteriosclerotic heart disease.  However, the 
veteran had not been awarded service connection for a 
cardiovascular disorder or for any disability other than 
residuals of a fracture of the left lower extremity.  




Thus, the veteran in this case is not eligible for payment or 
reimbursement under 38 U.S.C. § 1728 of medical expenses 
incurred in July 1991, because he was not at that time 
treated for a service-connected disability, nor does the 
evidence suggest that the cardiovascular condition which was 
treated was associated with or was aggravating an adjudicated 
service-connected disability.  

The Board notes with sympathy the veteran's contention that 
he is entitled to reimbursement for the private medical care 
that he received in July 1991, due to the infeasbility of 
receiving treatment at a VA facility at that time.  However, 
the statutory provisions authorizing VA to pay for care in 
non-VA facilities do not include provision for payment for 
non-VA care on the sole basis of emergency or unavailability 
of a VA facility.  See 38 U.S.C.A. § 1710; see also Zimick v. 
West, 11 Vet. App. at 50.

In summary, even though the Board does not dispute the 
emergent nature of the situation and even assuming that a VA 
facility was not feasibly available, the veteran was not 
treated for a service-connected disability in July 1991.  

In addition, the record does not show that the veteran: had a 
total disability permanent in nature resulting from a 
service-connected disability; was participating in a 
rehabilitation program under 38 U.S.C. Ch. 31; or that he 
received treatment in July 1991 for a service-connected 
disability or for a nonservice-connected disability 
associated with or aggravating an adjudicated service-
connected disability at the time of his treatment.  As stated 
previously, all of the three criteria under 38 U.S.C.A. § 
1728 and 38 C.F.R. § 17.120 must be met to establish 
entitlement to payment or reimbursement of the cost of 
unauthorized medical service.  Consequently, as there is no 
legal basis upon which to allow the claim, it therefore must 
be denied.  38 U.S.C.A. §§ 1728, 5107; 38 C.F.R. §§ 17.120, 
17.126; Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

There was no authorization or pre-approval of VA payment of 
or reimbursement for the cost of medical services rendered 
during private hospitalization from July 9 to July 17, 1991 
at Huerfano County Medical Center in Walsenburg, Colorado; a 
claim for payment of unauthorized medical expenses incurred 
during that period of private hospitalization and treatment 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

